IN THE COURT OF COMMON PLEAS FOR THE STATE OF
DELAWARE IN AND FOR NEW CASTLE COUNTY

BONNIE SCHNEIDER
Plaintiff,

Case No. CPU4-20-003550
Vv.

AMERICAN CAR WASH, INC.

444 4 4 42 2 4 4

Defendant.

Submitted: December 1, 2021
Decided: December 1, 2021

COME NOW, this 1“ day of December 2021, this Court having considered
Appellant’s Motion for Motion for Continuance, the Court ORDERS as follows:

1. Trial is re-scheduled for January 26, 2022.

2. Appellant’s Motion to Appear on Zoom is DENIED.

3. Appellee’s Motion for Summary Judgment will be addressed on the day of

trial. -

   

\. Gar. C. Danberg

Chief Judge J